Russell, C. J.,
dissenting. I can not approve, as a proper instruction upon the defendant’s statement, the charge that the defendant goes upon the stand “to make just such statement as he may deem proper in his own behalf.” In my opinion, the phraseology in which this instruction was couched would generally tend to depreciate the statement. And since I differ with my brethren in my views as to the effect of the evidence,, and am compelled to hold that the defense predicated upon reasonable fears is not restricted to a faultless person, I am constrained to dissent from-the judgment of affirmance.